Citation Nr: 1045504	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Elmirio G. Teodoro 


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran was determined to have recognized guerrilla service 
in the Philippine Army on July 22, 1942 and from August 24, 1942 
to January 31, 1946 and regular Philippine Army service on 
February 1, 1946.  He died in November 1995.  The appellant is 
his widow.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision from the Manila, the 
Republic of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The decedent did not possess the requisite service to allow his 
surviving spouse to qualify for VA nonservice-connected death 
pension benefits.


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected death pension 
benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 
1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA nonservice-connected death pension 
benefits.  Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of a war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521, 1541.

To establish basic eligibility for VA nonservice-connected death 
pension benefits, in part, the claimant must be a veteran who had 
active military, naval or air service.  38 U.S.C.A. §§ 
101(2)(24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term 'veteran' is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2).  'Active military, naval, and air service' 
includes active duty.  In turn, 'active duty' is defined as full- 
time duty in the Armed Forces.  38 C.F.R. § 3.6.  'The Armed 
Forces' consists of the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the present was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected death 
pension benefits.  38 C.F.R. § 3.40(b)(c)(d).

Based on the foregoing, persons with service in the Philippine 
Commonwealth Army, including the recognized guerrillas, shall not 
be deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension benefits.  
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Therefore, the appellant is 
not eligible for the requested benefit.  The decedent's type of 
service is not one that can qualify a claimant for certain VA 
benefits such as a nonservice-connected death pension.

This is a case where the law is dispositive.  Basic eligibility 
for VA nonservice-connected death pension benefits is precluded 
based on the Veteran's service.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  See 
Mason v. Principi, 16 Vet. App. 129, 131-32 (2002).  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and assist 
claimants in the development of evidence relevant to their claims 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  When the law and not 
the evidence is dispositive of a claim, the VCAA is not 
applicable to that claim.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  In this case, as the Veteran did not have a 
type of service that confers eligibility for VA survivors' 
pension, the law, and not the evidence, is dispositive of the 
appellant's claim for non-service-connected death pension and the 
VCAA requirements are not applicable to the claim.


ORDER

Eligibility for non-service-connected death pension is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


